Denied and Opinion Filed October 18, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01118-CV

                                IN RE LANCE GURLEY, Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-08070

                               MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
        Relator filed this petition for writ of mandamus and emergency motion to stay asserting

that the trial court abused its discretion in granting real parties in interest’s motion to expunge a lis

pendens relator filed against their real property. We stayed the trial court’s September 13, 2019

order granting the motion to expunge the lis pendens pending our disposition of the mandamus

petition. On our request, real parties filed a response to the mandamus petition.

        To be entitled to mandamus relief, relators must show both that the trial court has clearly

abused its discretion and that relators have no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition for

writ of mandamus, the response filed by real parties, and the applicable law, we conclude relator

has not shown he is entitled to the relief requested. Accordingly, we deny relator’s petition for

writ of mandamus and lift our stay of the trial court’s order. See TEX. R. APP. P. 52.8(a) (the court
must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Bill Pedersen, III//
                                                    BILL PEDERSEN. III
                                                    JUSTICE



191118f.p05




                                                 –2–